Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Status of Application
1.	Receipt of the Request for Continued Examination (RCE) under 37 C.F.R. 1.114, filed 25 August 2021, the Amendment and Applicants’ Arguments/Remarks, all filed 13 July 2021 are acknowledged.
	Claims 1-34 are currently pending.  Claims 4-5, 9-16, 18-29, 31 and 33 were previously withdrawn.  Claim 1 is amended.  Claims 1-3, 6-8, 17, 30, 32, and 34 are examined on the merits within.

Continued Examination Under 37 C.F.R. 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 25 August 2021 has been entered.

Withdrawn Rejections
3.	Applicants’ arguments, filed 13 July 2021, with respect to the 35 U.S.C. 112, Second Paragraph Rejection have been fully considered and are persuasive.  The 35 U.S.C. 112, Second 

New Rejections
Claim Rejections – 35 U.S.C. 112, Second Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3, 6-8, 17, 30, 32, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is directed to a wafer comprising a BCS class II compound, a surfactant, a carrier wax, a film former, a plasticizer and optionally additional ingredients made by a specific process.  The process includes a BCS class II compound, an emulsifier, a carrier wax, and a film forming polymer.  The claims lack a nexus between the ingredients within the composition and those used in the process.  The composition comprises both a plasticizer and surfactant which are not mentioned in the process.  The process mentions an emulsifier and disintegrant that are not mentioned in the product.  It is noted that the emulsifier and disintegrant can be accounted for by the “optional additional ingredients.”  However, it is unclear how a composition comprising a surfactant and a plasticizer can be formed by a process that does not use either ingredient.  Clarification is requested.    

Claim Rejections – 35 U.S.C. 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-3, 6-8, 17, 30, 32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fatmi et al. (WO2010/075065) in view of Modi (U.S. Patent Application Publication No. 2009/0246257), Glidden et al. (U.S. Patent Application Publication No. 2009/0324710) and Holm et al. (U.S. Patent Application Publication No. 2007/0014846).
Fatmi et al. teach methods for enhancing the release and/or absorption of poorly water soluble agents by dissolving, melting, or suspending a poorly water soluble active agent in one or more fatty acids, conjugated fatty acids, surfactants of high HLB value and/or hydrophilic polymers.  The molten active agent mixture is then suspended and homogenized in a hydrophilic or lipophilic carrier to form microparticles suspended in the carrier.  See abstract.  Conjugated fatty acids include glycerol monostearate or sorbitan monostearate (i.e., wax).  See page 10, lines 3-11.  The concentration range of fatty acids, such as sorbitan monostearate range from 1 to 20%.  See page 10, lines 3-14.  Surfactants include polysorbate, polyethoxylated castor oils, etc. (i.e., emulsifiers).  See page 10, lines 16-32.  Surfactants are present in 1 to 50% of the composition.  See page 11, lines 21-23.  The molten mixture is suspended in a hydrophilic carrier comprising water at 70°C until homogenous.  The mixture was then cooled to 30°C.  See Example 1.  The 
 Fatmi et al. do not teach a wafer.
Modi teaches a wafer comprising a pharmaceutical agent, such as a cholesterol reducing agent, which is dissolved in an aqueous solution and added to a composition comprising a film forming polymer. The wafer is then formed by heating and cooling techniques. See paragraphs [0053 and 0055].
Glidden et al. teach controlled release compositions for reducing platelets which can be in the form of tablets, lozenges, edible film, readily dissolvable film, etc.  See abstract and paragraph [0370].  The edible film is manufactured by conventional methods known in the art.  Glidden et al. specifically reference U.S. Patent No. 6,596,298, which teach a method for forming an oil containing film wherein an emulsion is cast on a suitable substrate, dried to form a film, and cut to a desired dimension.  See column 11, lines 18-24.  The composition of Glidden et al. comprises fenofibrate.  See paragraph [0074].  The composition may also comprise a film forming polymer to control the release of active.  See paragraph [0016]. 
Holm et al. teach a method of manufacturing an oral dosage form by bringing a vehicle to liquid form, dissolving the fenofibrate in the melted vehicle, obtaining a solution, and spraying the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a film forming polymer to the emulsion of Fatmi et al. to formulate the composition into a wafer because Modi teaches that delivery of a pharmaceutical agent via an orally administrable wafer advantageously provides a mechanism for rapid access to the activity of the pharmaceutical agent in comparison with currently available orally administrable formulations. One would have been motivated to formulate the composition into a wafer because wafers have a very rapid rate of dissolution and provides expedited delivery of the pharmaceutical agent. See paragraph [0057]. There would be a reasonable expectation of success because Glidden et al. teach In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Response to Arguments
	Applicants’ arguments filed 13 July 2021 have been fully considered but they are not persuasive.
8.	Applicants argued, “The emulsion of Fatmi is not an oil-in-water emulsion.  If the emulsion of Fatmi were to be dried in the manner of the present invention, a different product would be obtained.  Slow drying at low temperature would not invert the phases.  It is uncertain that the product obtained from the water-in-oil emulsion of Fatmi would be suitable for use as a wafer.  Fatmi does not teach wafers.  Holms does not disclose the oil-in-water emulsion or slow drying process.”  
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Thus it must be shown that the product is structurally different due to the process. However, the current claims only cite a wafer comprising a combination of ingredients. 
With regards to the water-in-oil emulsion, it is unclear where this information is derived.  Fatmi teaches the molten mixture is suspended in a hydrophilic carrier comprising water at 70°C until homogenous.  The mixture was then cooled to 30°C.  See Example 1.  Thus the carrier is water, i.e., oil in water.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate the composition of Fatmi et al. into a wafer because Glidden et al. teach that fenofibrate can be administered as tablets or wafers.  One would have been motivated, with a reasonable expectation of success, for ease of administration.  The prior art of Holm’s was provided to make obvious additional ingredients within the composition and modifications to the amounts of ingredients.  It is not necessary for each reference to teach each and every limitation, as long as the combination of references make obvious the claimed invention.  The prior art of Fatmi and Holm make obvious the claimed combination of ingredients to form a stable bioavailable composition.  The prior art of Modi and Glidden et al. was provided to make obvious the formulation of the composition into a wafer.  Thus a prima facie case of obviousness has been established.

Correspondence
9.	No claims are allowed at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615